FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30270

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00096-DLC

  v.
                                                 MEMORANDUM*
HEATHER WISBY STEWART,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Heather Wisby Stewart appeals from the district court’s judgment and

challenges the 15-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stewart contends that her sentence is substantively unreasonable because it

is greater than necessary and because the district court placed an undue emphasis

on the circumstances of her arrest. The district court did not abuse its discretion in

imposing Stewart’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The 15-month sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Stewart’s breach of the court’s trust and the need to deter future criminal conduct.

See id.; United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      We reject Stewart’s contention that the district court improperly considered

a post-arrest statement that was elicited from her in violation of Miranda v.

Arizona, 384 U.S. 436 (1996). The record reflects that the district court expressly

disregarded the statement in fashioning the sentence.

      AFFIRMED.




                                           2                                    13-30270